Citation Nr: 0310991	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an upper respiratory 
disability, including chronic sinusitis, viral infections and 
sore throat, on a direct basis or as secondary to service-
connected gastroparesis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1973 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for a 
chronic gastrointestinal disorder, claimed as gastroparesis, 
and for an upper respiratory disability, including sinusitis, 
viral infections and sore throat.  

This case was previously before the Board in May 2002 and in 
September 2002.  In May 2002, the Board remanded the claims 
to the RO to schedule the claimant's requested hearing before 
a traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant then withdrew her request for a 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals, and the case was returned to the Board.  
In a September 2002 decision, the Board granted service 
connection for gastroparesis, which constituted a complete 
grant as to that issue.  

REMAND

The Board undertook additional development of the issue of 
entitlement to service connection for an upper respiratory 
disability, including chronic sinusitis, viral infections and 
sore throat.  Before the Board completed the indicated 
development, a Federal Circuit Court decision, Disabled 
American Veterans  v. Secretary of Veteran Affairs, Nos. 02-
7304, 02-7305, 02 7316 (Fed. Cir. May 1, 2003) invalidated, 
in part, the Board's developmet authority.  For this reason, 
the case must be remanded to the RO for the following action:

The RO must readjudicate the issues of a 
chronic upper respiratory disability, 
including sinusitis, viral infections and 
sore throat, on a direct basis or as 
secondary to a service-connected 
disability, in light of the entire 
current record.  

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


